Citation Nr: 1642890	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-05 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to August 7, 2012. 
	
2.  Entitlement to a rating in excess of 70 percent for PTSD, since August 7, 2012.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran had active service from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In January 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was initially before the Board in May 2011, when the Board issued a decision in which it denied the Veteran's claim for an initial rating in excess of 30 percent for the Veteran's PTSD.  The Veteran appealed that decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In a January 2012 Order, the Court granted a Joint Motion for Remand (JMR) and remanded the case to the Board for action consistent with the terms of that JMR.  The Veteran's claim was remanded for further development in September 2012.  A supplemental statement of the case was issued in July 2015 and the case is once again before the Board. 

The Board notes that additional evidence has been associated with the claims file following the issuance of the July 2015 Supplemental Statement of the Case.  However, in an October 2016 statement the Veteran, through his representative, waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such evidence.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  In this regard, the Board acknowledges that the Veteran's electronic file contains a notice of a change of address that was only just very recently added to his folder.  


FINDING OF FACT

From December 18, 2007, the Board finds that the Veteran's PTSD resulted in occupational and social deficiencies in most areas.  


CONCLUSION OF LAW

From December 18, 2007, the criteria for a rating of 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has referenced no such records and all pertinent records have been obtained. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examinations, Board hearing testimony, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded VA examinations for his acquired psychiatric disability in June 2008 and May 2015. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the most recent VA examination.  The Board finds the examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran (including eliciting a history from him), and provide the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in September 2012.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In the present case, entitlement to service connection for PTSD was granted in a December 2008 rating decision.  The RO assigned an initial 10 percent rating, effective December 18, 2007, the date of the Veteran's claim.  Then, in a November 2009 statement of the case, the 10 percent rating was increased to 30 percent, effective December 18, 2007.  A July 2015 rating decision increased the Veteran's disability rating to 70 percent, effective August 7, 2012.  

For all periods on appeal, the Veteran's PTSD has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Based on a review of the record, the Board finds that a 70 percent rating for his PTSD is warranted throughout the entire appeal period, beginning December 18, 2007.

Under this diagnostic code, a 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited.  Rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015). 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, during the pendency of this claim, effective August 4, 2014, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses. Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).  In pertinent part, the DSM-V eliminated the GAF scores used in the DSM-IV. It was recommended that the GAF be dropped from DSM-V for several reasons, including its lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. As this claim was received prior to August 4, 2014, the GAF scores will be considered in accordance with DSM-IV to the extent GAF scores are offered. 

GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Id.   A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Review of the record reflects that a rating of 70 percent is warranted throughout the appeal period.  The evidence prior to August 7, 2012 (the effective date of his 70 percent rating) includes a July 2007 VA treatment record which reflects his reports that he was very short tempered and had been controlling his temper but was afraid it was getting to the point where he would not be able to control it anymore.  In a November 2007 VA treatment record, a VA psychiatrist notes that the Veteran was able to work but had significant PTSD.  

The Veteran underwent a VA examination in June 2008.  According to the June 2008 mental status evaluation, the Veteran was alert and oriented times three. He was clean, neatly groomed and casually dressed. His psychomotor activity was unremarkable.  His speech was unremarkable except he often gave vague answers.  His attitude was cooperative, friendly and attentive.  His mood was good and his affect appropriate.  The Veteran had mildly impaired attention on testing. His thought process and content were unremarkable, though he had some poverty of thought.  He had no delusions or hallucinations and understood the outcome of his behavior and that he had a problem.  The Veteran reported some sleep impairment due to nightmares.  He did not have inappropriate, obsessive or ritualistic behaviors, panic attacks, or homicidal thoughts.  His impulse control was good, with episodes of violence several years prior.  The Veteran was vague when asked about suicidal ideation.  He denied feeling hopeless and there were no indications of suicidal thoughts. 

On testing, the Veteran's memory was intact in immediate, recent and remote areas. He reported chronic PTSD symptoms, occurring several times per week and noted that his family 'took a lot of abuse' due to his behavior.  The Veteran reported difficulty controlling his anger and behavior around them and admitted being abusive towards his wife and children.  He reported giving up previously enjoyed activities such as hunting. He provided an employment history.  The Veteran reported working as a truck driver. His current employment had lasted between two and five years.  He reported missing only one week of work in the previous twelve months.  The Veteran reported that he had worked as a truck driver for over thirty years but for seven or eight different companies.  The Veteran denied ever being fired but left jobs due to conflicts with supervisors. 

Significantly, in response to the question as to whether the Veteran's PTSD signs and symptoms result in deficiencies in areas of judgments, thinking, family relations, work, mood or school, the VA examiner opined that the answer was yes, which is consistent with a 70 percent disability rating.  It is noted, however, that her rationale seems to contradict this finding, at least in part.  This evidence demonstrates the severity of the Veteran's symptomatology earlier in the appeal period.  In an October 2008 VA examination addendum the VA examiner noted that the Veteran's symptoms have caused him significant distress for years.  More specifically, she noted that he reported being abusive to his family in the past, and currently experiencing a loss of interest in activities and sleep disturbances.

The record includes an August 2008 reprimand from the Veteran's employer.  The record additionally includes statements from the Veteran's friends submitted in January 2011.  In one letter, it is noted that the Veteran is a "loner and not very social."  The Veteran was described as having a "cold, uncaring attitude about him [h]e doesn't care about many other people or what other people think."  Another lay statement noted the Veteran's lack of social relationships. 

At the Veteran's January 2011 Board hearing he reported getting into arguments with his supervisor.  He reported waking up once choking his wife when he was having a nightmare.  He reported feeling depressed almost every day.  He additionally testified that he does not deal well with stress and has difficulty handling stressful situations.  In an August 2012 statement the Veteran reported that, although he has worked for decades, his PTSD affects him daily at work.  He reported continual problems with customers and always getting into arguments with them. He reported that he has been written up at work for his behavior and this is not an isolated incident.  The Veteran reported a constant state of stress and having significant road rage.  He additionally reported frequent panic attacks.  The Veteran indicated that he is a loner and lives in a house on 11 acres in the middle of the woods with no neighbors.  He reported daily depression. 

The Board finds that the evidence as a whole is most consistent with a 70 percent disability rating, not a 30 percent disability rating, prior to August 7, 2012.  While the Veteran authored his personal statement on August 7, 2012 (the date the RO choose to increased his rating to 70 percent), it is apparent that these symptoms he described had been present for some time. 

While the Board notes that the June 2008 VA examiner assigned a GAF score of 65, which is reflective of milder PTSD symptomatology, the Veteran's hearing testimony and August 2012 statement, as well as the statements of his employer, friends, and determination of the June 2008 VA examiner that he exhibited deficiencies in most areas, is more consistent with a 70 percent disability rating.  The most recent May 2015 VA examination only supports this finding.  Based on these findings, while it is important for the Veteran to understand that not all evidence supports this claim, the Board finds that an initial 70 percent rating is warranted, prior to August 7, 2012.

Nevertheless, the Board finds that a rating in excess of 70 percent is not warranted for any period during the pendency of the claim as the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

While the Veteran has severe difficulties with social functioning outside of minimal interaction with family and has difficulty interacting with employers, his symptoms do not rise to the severity necessary for a total rating.  The Veteran's own statements provide evidence against such a claim.  At his most recent May 2015 VA examination, he reported that he was employed. 

A rating of 100 percent is only warranted for both total social and total occupational impairment.  As already noted, the Veteran remains employed.  Therefore, the Board concludes the criteria for a 100 percent rating for PTSD have not been met.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran's own statements regarding how his PTSD impacts him, overall, would provide additional evidence against this claim, clearly indicating the problems cited within the 100 percent rating have not been met in this case. 

In summary, while the Veteran is significantly socially limited by his service-connected PTSD, the evidence fails to show that this impairment is "total," as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's PTSD symptoms more nearly approximate the rating criteria for 70 percent rating during all periods on appeal.  In reaching its decision, the Board has considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 70 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest ratings possible for his PTSD, he has not submitted evidence of unemployability, or claimed to be unemployable.  At his most recent May 2015 VA examination, he reported that he was still working.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

ORDER

A 70 percent rating, but no more, for PTSD, since December 18, 2007, is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


